Citation Nr: 0013948	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  97-31 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a fracture of the left tibia and fibula with 
nonunion.

2.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1945 to 
March 1946, from December 1948 to June 1949 and from October 
1950 to February 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which confirmed and continued a 40 
percent evaluation for residuals of a fracture of the left 
and right tibia with nonunion of the tibia and denied 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  

During the course of appeal, in a January 1999 decision, the 
Board remanded this case to the RO for further development.  
The case has since been returned to the Board for further 
appellate review.


REMAND

The veteran is seeking an increased evaluation in excess of 
40 percent for his sole service-connected disability, 
residuals of a fracture of the left tibia and fibula with 
nonunion of the tibia.  He is also seeking a TDIU.  The 
veteran contends, in essence, that his service connected 
residuals of a fracture of the left tibia and fibula with 
nonunion of the tibia are more severely disabling than the 
current 40 percent evaluation reflects, as a result of such 
symptoms as pain, swelling and an inability to walk more than 
1/2 a block.  The veteran maintains that his service-
connected disability has interfered with his ability to work 
as a farmer and trader, and as a result he has not worked 
since 1988.  He contends that physicians have told him that 
he might have to have his left leg amputated.

During the pendency of the appeal, the Board remanded the 
case in January 1999 for further development.  The purpose of 
the ordered development was to obtain medical evidence to 
assist the Board in making a determination pertaining to the 
veteran's two claims on appeal here, and to arrange for an 
orthopedic examination by VA.  

The Board noted in its January 1999 decision that a March 
1997 general medical examination had not provided an opinion 
as to the effect of the veteran's service-connected left leg 
disability on his employability.  On this basis, the January 
1999 Board decision determined that the veteran should be 
reexamined by VA, as specified in the order, to include 
pertinent opinion bearing on the veteran's claim for a TDIU 
(in accordance with Beaty v. Brown, 6 Vet. App. 532 (1994)), 
before an appellate decision is rendered.  

The Board deferred a final determination of the claim for an 
increased rating for the left leg disability on the basis 
that that issue was inextricably intertwined with the appeal 
for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991), 
all claims that are inextricably intertwined with an issue on 
appeal must be resolved prior to a final determination of the 
issue on appeal.

On this basis, the January 1999 Board decision requested that 
the RO contact the veteran and request information necessary 
to obtain any relevant treatment records since March 1997.  
The record indicates that the RO's letter requesting 
information regarding past medical treatment may not have 
been received by the veteran; and his representative 
indicated that the veteran had not received that letter due 
to a change of address.  When the RO's letter was sent, it 
had been addressed to the then current address of record.  
This was several months before the veteran reported a change 
of his address.  However, to provide the veteran all due 
process, the Board believes that a new request for treatment 
record information should be sent by the RO to the current 
address of record.  Any relevant medical records obtained 
thereby would be beneficial in deciding the veteran's claims 
on appeal here.  

The January 1999 Board decision had requested the RO to 
arrange for an orthopedic examination, by an orthopedist who 
has not previously examined the veteran.  The examiner was to 
determine the current severity of the residuals of a fracture 
of the left tibia and fibula with nonunion of the tibia.  All 
indicated tests and studies, including X-rays and range of 
motion studies in degrees, were to be conducted, and all 
findings were to be reported in detail.  The examiner was to 
be requested to report on any objective evidence of pain or 
functional loss due to pain.  The physician was also to be 
requested to provide an opinion as to whether it is as least 
as likely as not that pain or cramping could significantly 
limit functional ability during flare-ups.  The physician was 
to be requested to determine whether and to what extent 
weakened movement, excess fatigability or incoordination were 
exhibited.  Atrophy was to be noted.

The examiner was requested to review the claims file and a 
copy of the remand prior to the requested study.  An opinion 
with complete rationale was to be given on the impact of the 
veteran's service-connected left leg disability on his 
employability.  Lastly, the Board requested that the examiner 
provide a complete rationale for all opinions and conclusions 
expressed.

Pursuant to the January 1999 Board remand, the veteran 
underwent a VA orthopedic examination in July 1999.  The 
veteran's representative has asserted that the July 1999 
examination report is deficient.  A review of the examination 
report indicates that the report is incomplete with respect 
to some of the directives contained in the January 1999 Board 
decision.  In this regard, the Board notes that there is no 
indication that the examination was performed by an 
orthopedist who had not previously examined the veteran.  
There is no indication of who performed the July 1999 
examination.  There is no indication whether the examiner had 
access to and reviewed the claims file in connection with the 
July 1999 examination.  

The July 1999 examination report shows that the examiner did 
not comply completely with the Board's directives contained 
in the January 1999 Board decision.  The examiner reported in 
a general way, that the veteran maintained a full range of 
motion in the knees and ankles.  The impression was that the 
only problem was a leg-length discrepancy compensated for by 
shoe elevation, and the pain experienced in walking and 
weight bearing was subjective.  However, to assist the Board 
in its determinations, the Board had requested that 
diagnostic tests and studies, including X-rays and range of 
motion studies in degrees be conducted and detailed findings 
reported, including any objective evidence of pain or 
functional loss due to pain from the left leg disability.  
The examination report does not show that the examiner 
complied with these directives fully.  Further, the examiner 
did not provide the specifically requested opinion as to 
whether it was at least as likely as not that pain or 
cramping could significantly limit functional ability during 
flare-ups.  The examiner also did not provide an opinion as 
to whether and to what extent weakened movement, excess 
fatigability or incoordination were exhibited, or atrophy was 
present.  These specific data are material to the Board's 
decision-making pursuant to the regulatory criteria and other 
law under which the veteran's disability is evaluated. 

The Board thus finds that a remand is necessary because the 
appellant's July 1999 VA medical examination was inadequate, 
and because of the RO's failure to follow all of the 
directives contained in the January 1999 Board remand 
decision.  Stegall v. West, No. 97-78 (U.S. Vet. App. June 
26, 1998) ("[W]e hold also that where, as here, the remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance.")

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claims, the case is REMANDED to the RO 
for the following actions.

1.  The veteran should be contacted at 
his address of record, and requested to 
provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
residuals of a fracture of the left tibia 
and fibula with nonunion since March 
1997.  With any necessary authorization, 
the RO should attempt to obtain and 
associate with the claims folder copies 
of all pertinent treatment reports 
identified by the veteran, which are not 
currently of record.

2.  The RO should then schedule the 
veteran for a VA orthopedic examination, 
by an orthopedist who has not previously 
examined the veteran.  The examiner is 
requested to determine the current 
severity of the residuals of a fracture 
of the left tibia and fibula with 
nonunion of the tibia.  All indicated 
tests and studies, including X-rays and 
range of motion studies in degrees, are 
to be conducted, and all findings should 
be reported in detail.  The examiner 
should report on any objective evidence 
of pain or functional loss due to pain, 
and if none is shown, so state.  The 
physician should also be requested to 
provide an opinion as to whether it is as 
least as likely as not that pain or 
cramping could significantly limit 
functional ability during flare-ups.  The 
physician should also be requested to 
determine whether and to what extent 
weakened movement, excess fatigability or 
incoordination are exhibited.  Atrophy 
should be noted.

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  An opinion with complete 
rationale should be given on the impact 
of the veteran's service-connected 
residuals of a fracture of the left tibia 
and fibula with nonunion of the tibia on 
his employability.  A complete rationale 
for all opinions and conclusions 
expressed should be given.

3.  The RO should then review the 
examination report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the United States Court of 
Veterans Appeals has determined that a 
remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

4.  Then, the RO should readjudicate the 
issues on appeal.  If the determination 
of these claims remain adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given the 
appropriate opportunity to respond before 
the case is returned to the Board.

The purpose of his REMAND is to accomplish additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  No action is required of the veteran until he 
is so notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




